Conviction is for rape upon a female under the age of consent, punishment being fixed at confinement in the penitentiary for five years. *Page 571 
No statement of facts is found in the record. The only exception is one reserved to a refusal of the court to give a special charge instructing the jury that certain named parties were accomplices. It is manifest that without the statement of facts before us it is impossible to appraise the merits of this requested instruction.
No error appearing from the record, the judgment is affirmed.
Affirmed.